                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:17-CR-0170-04
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
ANNEURIS PAULA-SANCHEZ,                    :
                                           :
                          Defendant        :



                                       ORDER

      The court finds that the Defendant is acting voluntarily and not as a result of

force or threats or promises, that he understands his rights and consequences of his

plea and that he voluntarily waives his right to trial. The court finds that the plea

has a basis in fact. The court accepts defendant’s plea of Guilty to Count One of

the Indictment. IT IS HEREBY ORDERED that the United States Probation

Office shall conduct a presentence investigation and shall prepare a presentence

report and that the case shall be listed for sentencing upon the court’s receipt of the

presentence report.


                                               /S/ CHRISTOPHER C. CONNER
Dated: March 20, 2019                          Christopher C. Conner, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
